DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Comments

Based upon the most recently submitted amendment and remarks, the examiner notes prior art to Hinderks (US 20120227389 A1), fig. 208 which teaches vanes across the gas flow.  However it does not teach a cross shape with 4 vanes as shown in applicant’s specification.

	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sandiford et al (US 20080295905 A1).
As per claim 1, Sandiford discloses a noise attenuating device for reducing excitation of acoustic resonance in a cavity of an aircraft (aircraft tank, abstract), the cavity having an opening in a skin of the aircraft (opening via the lid at per para. 5), the opening defining a first surface area (the area of the lid) and an opening peripheral edge (the edge of the opening when the panel 1007, fig.1 is removed), the noise attenuating device comprising: 
a connection mechanism for securing the noise attenuating device in proximity to the opening in the skin of the aircraft; (the bolts shown connecting to the panel 1007 as shown in fig. 1) and 
an exterior surface that defines: 
a second surface area that is less than the first surface area of the opening (the surface of structure 1013); and 
a device peripheral edge comprising: 
i) a first section having (the edge of flange 1009) an edge profile complimentary to at least a portion of the opening peripheral edge (it is shaped and positioned relative to the opening peripheral edges in fig. 1); and 
ii) a second section 1005 having an indented edge profile in relation to the first section such that when the noise attenuating device is secured within the opening, at least one gap is formed between the device peripheral edge and the opening peripheral edge. (the gap between 1009 and the opening under 1007).

As per claim 2, the noise attenuating device of claim 1, wherein the first section has a convex arcuate edge profile (1009 in fig. 1).

As per claim 3, the noise attenuating device of claim 1, wherein the second section has a concave arcuate edge profile (the profile from the edge of 1009 to the underside, then down to 1005 is a concave arcuate edge profile) .

As per claim 4, The noise attenuating device of claim 1, wherein the indented edge profile defines a finger-hold for grasping the exterior surface (fingers can hold the edge profile described in the claim 3 rejection).

As per claim 5, the noise attenuating device of claim 4, wherein the indented edge profile defines two finger-holds for grasping the exterior surface (either side of the underside of 1009 can be held by fingers as a first and second finger hold when grasping the surface 1005).

As per claim 6, the noise attenuating device of claim 1, further comprising a handle 1005 extending from the exterior surface.

As per claim 7, the noise attenuating device of claim 1, wherein the exterior surface conforms to a shape of the skin of the aircraft (1007 is along the skin of the aircraft as shown in fig. 1).

As per claim 8, the noise attenuating device of claim 1, wherein the exterior surface defines a cross- shape, the first section of the device peripheral edge being end surfaces of each arm of the cross-shape (each side of 1009 as shown in fig. 1 is an end surface for the arm formed by half of 1005 as an arm of the cross shape defined by 1005 and 1009).

As per claim 11, the noise attenuating device of claim 1, wherein the cavity leads to a fuel overpressure relief valve (para. 7 the overpressure valve) and a stem 1005 extends between the fuel overpressure relief valve and the opening 1007, wherein the connection mechanism connects the noise attenuating device to the stem (the bolts as shown in fig. 1 and as per the claim 1 rejection).

As per claim 12,  the bolts as per the claim 1 and 11 rejections for the noise attenuating device of claim 11, wherein the connection mechanism comprises one of a threaded shaft and a threaded hole which are both inherent to bolt connectors.

As per claim 13, the noise attenuating device of claim 11, wherein the connection mechanism comprises an integrally formed connection between the stem and the noise attenuating device (via the bolts as shown in in fig. 1 and as per the claim 1 rejection).

As per claim 14, the noise attenuating device of claim 1, wherein a ratio of the second surface area to the first surface area is greater than or equal to 0.8 as shown in fig. 1.

As per claims 15-17, the noise attenuating device of claim 14, wherein the ratio is greater than or equal to 0.85,.9,.95, noting that the surface 100, minus the covered portions in fig. 1, looks to be only a little bigger than the surface defined by 1013, as shown in fig. 1).

As per claim 18-21, as shown in fig. 1, the noise attenuating device of claim 8, wherein a ratio of the second surface area to the first surface area is less than or equal to 0.2,0.15,0.1,0.05, as per the claim 14-17 rejections.

As per claim 22, the noise attenuating device of claim 1, wherein the skin of the aircraft is a wing skin (on the wing as per para. 47), and wherein the connection mechanism secures the exterior surface of the noise attenuating device a predetermined offset distance h from the wing skin (as shown by 1007 1013 of fig. 1).

As per claim 23, the noise attenuating device of claim 22, wherein the exterior surface is contiguous with the wing surface such that h = 0 (the surface extends down to the bottom of 1005 which is at 0 h form the skin).

As per claim 24, the second portion located inside the interior (h<0) as per claim 9 and para. 58 defines the exterior surface).  Where as such, the noise attenuating device of claim 22, wherein the exterior surface is interior to the wing surface such that h < 0.

As per claim 25, the noise attenuating device of claim 22, wherein the exterior surface 1013 is exterior to the wing surface 1007 such that h > 0 (fig. 1).

Allowable Subject Matter

Claims 9,10 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
May 17, 2022